Citation Nr: 1636089	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

4.  Basic eligibility to nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from July 1970 to September 1970 and from November 1972 to October 1975 with apparent subsequent National Guard duty.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2013.  This matter was originally on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested during service and is not shown to be related to active service; arthritis, to the extent present, was not manifested within a year of separation from service.

2.  A chronic headache disability was not manifested during service and is not shown to be related to active service.

3.  The Veteran's service-connected bilateral hearing loss and tinnitus do not prevent him from obtaining and maintaining substantially gainful employment.

4.  The Veteran had 90 days of active duty during the Vietnam era and is at least 65 years old.



CONCLUSION OF LAW

1.  A chronic right knee disability was not incurred in or aggravated by active service; arthritis may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A chronic headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303.

3.  The criteria for establishing entitlement to a TDIU due to service-connected bilateral hearing loss and tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).

4.  Basic eligibility for nonservice-connected pension benefits is established.  38 U.S.C.A. §§ 1513, 1521 (West 2014); 38 C.F.R. § 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's December 2013 Remand, the Appeals Management Center (AMC) scheduled VA examinations to determine the nature and etiology of a right knee disability and a headache disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether a chronic right knee disorder and a chronic headache disorder are factually shown during service.  The Board concludes they were not.  

The service treatment records are absent complaints, findings, or diagnoses of a right knee disorder during service.  On the clinical examination for separation from service, the Veteran's lower extremities were evaluated as normal.  Further, on the Reports of Medical History completed by the Veteran in June 1979, July 1982, September 1983, January 1987, March 1988, January 1989, while he was serving in the National Guard, he denied ever having swollen or painful joints, and trick or locked knee.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic right knee disorder during service.  

The Veteran's service treatment records indicate that in April 1973, the Veteran reported getting "beat up."  He had swelling of both eyes and a small laceration on the back of his head.  A Consultation report noted tenderness with hematoma on the back of his head.  There had been no loss of consciousness but he was dazed.  The Veteran spoke and thought coherently.  He complained of headache and pain in right eye.  A contusion was noted in that area with other nontender areas of contusion.  He received a bloody nose with no deviation of septum.  After physical examination, areas of tenderness were (1) first intercostal space above belt lateral left side of back, (2) lateral side right eye, and (3) first intercostal space right side of chest.  Urinalysis was essentially normal except with light protein.  X-rays showed sinusitis on the right and questionable fracture of orbit.  The Veteran was diagnosed as having soft tissue injury right face, traumatic sinusitis secondary to inferior orbital fracture on the right.  In September 1974, the Veteran presented with complaint of headache with nausea and vomiting.  In February 1975, the Veteran complained of stuffy nose and headache.  

Despite complaints of head trauma and headaches in service, the Board cannot conclude a "chronic" headache disorder was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, the Veteran's head and neurologic health were evaluated as normal.  Further, on the Reports of Medical History completed by the Veteran in June 1979, September 1980, July 1982, September 1983, January 1987, March 1988, January 1989, he denied ever having head injury or frequent of severe headache.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic headache disorder during service.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of right knee arthritis was not until many years after the Veteran's discharge from active duty service.  X-rays in July 2009 showed minimal osteoarthritis of the right knee.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  The file contains Reports of Medical History and Reports of Medical Examination during his period of service in the National Guard.  Every one of these records shows no pertinent medical history concerning his right knee, no relevant abnormalities upon physical examination, and no complaints from the appellant concerning a right knee disorder.  In fact, the Veteran consistently denied having a trick or locked knee; and in all but one Report of Medical History, he denied ever having swollen or painful joints.  In light of the clear denials of joint pain, swelling and specifically knee symptoms from the Veteran from 1979 to 1989 along with the normal physical examinations conducted during that time, and the lack of any relevant history reported between 1975 and 2009, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current disability.  The Veteran has been diagnosed as having right knee patellofemoral syndrome and tension headaches.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and the Veteran's active duty service.

No medical professional has ever related either condition to the Veteran's active duty service.  He underwent VA examination in September 2014 at which time the examiner noted that the Veteran stated that he originally noticed right knee pain right after leaving service in 1975 but could not remember exactly how this condition occurred.  The Veteran stated that he had been seeing his primary care physician for this condition but that he did not have medical records available at that time. After physical examination, the Veteran was diagnosed as having patellofemoral syndrome.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness and that is was less likely than not that it is causally related to the Veteran's military service.  The examiner explained that the Veteran stated that his right knee condition began after leaving service in 1975 but that he did not remember the details of the onset of the condition.  The examiner noted that the Veteran reported that he sought medical attention for this condition with his primary care physician; however, those medical records were not available for review.  The examiner stated that there are no right knee complaints noted in the service treatment records or VHA records.  He also stated that the physical examination and x-rays were normal.  

The Veteran also stated at the September 2014 VA examination that he first developed headaches  right after he left service in 1975 and that he had been seeing his primary care provider for this condition since that time.  After physical examination, the Veteran was diagnosed as having episodic tension headaches.  The examiner opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran stated that his headache condition began after separating from service in 1975.  The examiner noted that the service treatment records indicate that the Veteran complained of headache in April 1973 after sustaining a head injury and that the Veteran had a normal neurological examination at the time of injury with no noted sequela.  The examiner noted that the Veteran stated that he had been seeing his primary care provider for this condition since leaving service; however, those medical records were not available for review.  The examiner noted additionally, the VHA records were absent complaints of headache; and in fact, on April 17, 2013, the Veteran denied headaches during his primary care provider evaluation.  The examiner noted that the Veteran's symptoms and physical examination were consistent with episodic tension headache.  As such, it was less likely than not that the current headache disorder is related to his military service, to include evidence of a head injury noted in an April 1973 service record.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  The Veteran did not begin to state he had experienced right knee or headache symptoms since service until after he filed his claim for VA compensation in March 2009.  

Thus, the record is absent evidence of right knee problems and chronic headaches in service and medical evidence of a nexus between the Veteran's active duty service and his currently diagnosed right knee patellofemoral syndrome and episodic tension headaches. 

The Board must also consider the Veteran's own opinion that he has a right knee disorder and a headache disorder that are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his current right knee and headache disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

The Board does find the Veteran competent to report on such observable symptomatology as knee and head pain, but in light of the lack of evidence of such right knee pain or head pain for many years following service, his  statements are considered less probative than the VA physician's opinion in September 2014.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

TDIU

On the VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated that his service-connected hearing loss prevented him from working; however, on his VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he noted that his knees and headaches prevented him from securing or following any substantially gainful occupation.  As discussed above, the Veteran's claims for service connection for a right knee disability and a headache disability have been denied.  Thus, the only question is whether the Veteran's service-connected bilateral hearing loss and service-connected tinnitus preclude the Veteran from securing or following a substantial gainful occupation. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected bilateral hearing loss is rated as noncompensably disabling, and tinnitus is rated as 10 percent disabling.  Thus, the Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss and his service-connected tinnitus for purposes of an extra-schedular evaluation.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (Court remanded TDIU claim for Board to provide reasons or bases where Board had not given extra-schedular consideration to the claim). 

The factors with respect to a TDIU extra-schedular rating merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  With that said, the Board itself cannot assign an extra-schedular rating in the first instance.  The Board must consider whether to refer a case to the Director of Compensation Service for an extra-schedular evaluation.  

In the present case, the Board does not find that referral to the Director of Compensation Service is warranted.  

The record reflects that the Veteran completed high school and that he had been working at Walmart from August 1998 to June 1999; and prior to that, he worked for a transportation company from June 1983 to August 1998.  

The Veteran has not submitted any evidence indicating that his service-connected bilateral hearing loss and/or tinnitus preclude him from engaging in substantially gainful employment; and there is no competent medical evidence of record indicating such.  The July 2009 VA examiner stated that the effect of the Veteran's hearing loss on his usual occupation was that he had difficulty hearing and understanding speech.  The September 2014 VA examiner noted that the Veteran reported, "Sometimes when people talk, I have to ask them to speak up."  The examiner opined that the Veteran's tinnitus did not impact his ability to maintain gainful employment.

There is no evidence that these conditions, without more, would prevent him from obtaining gainful employment.  Therefore, the Board does not find that the Veteran's service-connected bilateral hearing loss and/or service-connected tinnitus preclude him from performing the physical and mental acts required by employment.  Therefore, referral of the matter to the Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted. 

Nonservice-connected Pension

A pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war and is 65 years of age or older; or is permanently and totally disabled from non-service-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements.  38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  A Veteran is considered permanently and totally disabled if the Veteran is any of the following:  (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi)(B). 

In this case, service personnel records showed that the Veteran served on active duty for greater than 90 days during the Vietnam Era. Therefore, the Veteran meets the service requirement.  In addition, the Veteran was born in December 1950 and is 65 years of age as of the date of this decision.  

Accordingly, pursuant to law and regulation, the Veteran is considered to meet the basic eligibility requirements for nonservice-connected disability pension.  38 U.S.C.A. § 5107(b).  To this extent only, the appeal is granted. 



ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to a TDIU is denied.

Basic eligibility for nonservice-connected pension is established; to this extent the appeal is granted.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


